Exhibit 10.1

 

DATED: November 5, 2009  

SALE OF RESEARCH FILE

RELATING TO THE PROJECT “ENIGMA”

(1) ODYSSEY MARINE EXPLORATION INC.

(2) CHARLESWORTH MARINE LIMITED



--------------------------------------------------------------------------------

This Agreement is made on the 5th day of November 2009

between:

 

(1) Odyssey Marine Exploration Inc. (“Odyssey”), a company incorporated in the
State of Nevada, USA, with company file number C18418-97, whose registered
address is 5215 W Laurel Street, Tampa, Florida, USA 33607 and

 

(2) Charlesworth Marine Limited (“Charlesworth”), a company incorporated in
Guernsey with company number 47265, whose registered address is at Frenchay
House, 31-33 Hauteville, St Peter Port, Guernsey GY1 1DJ.

Whereas:

 

a. Charlesworth, through Global Marine Search Ltd ("Global") is about to
contract (“the Search Contract”) with OVH Inc. (“OVH”) to undertake the search
for the wreck code-named Enigma (the “Enigma Wreck”);

 

b. Odyssey has developed a comprehensive research file on the Enigma Wreck (the
“Research File” – see Definitions below);

 

c. Odyssey wishes to sell and Charlesworth wishes to buy the Confidential
Information (See Definitions below) on the terms and conditions set out below;
and

 

d. Charlesworth intends, following its acquisition of the Confidential
Information from Odyssey, to use it for the Enigma Wreck search project in
conjunction with OVH.

Definitions:

 

(i) The Research File is defined as:

All the historical information compiled by Odyssey relating to the vessel
code-named Enigma, which has been confidentially identified to Charlesworth by
Odyssey in a letter separate from this Agreement.

The Research File includes the following information:

1. Name of Vessel with particulars of the voyage

2. Historical significance of the Vessel and context of the sinking

3. Description of cargo estimated to be on the Vessel

4. Analysis of survey area

5. Summary of Research Documentation

 

(ii) Confidential Information means the Research File together with all the
additional information provided and made available by Odyssey to Charlesworth in
hard copy or soft copy or otherwise relating to the whereabouts of the Enigma
Wreck; as well as data regarding the partially completed search area including
unexamined potential targets;

 

(iii) Search shall mean the initial search for the Enigma Wreck, to be
undertaken by Charlesworth under the Search Contract in conjunction with Global
Marine Search Limited which will charter the search vessel from OVH to
Charlesworth. The Search is expected to start during October 2009 and to take no
more than six months.



--------------------------------------------------------------------------------

It is hereby agreed between the Parties as follows:

 

1. Sale Consideration and Terms

 

1.1 Odyssey hereby sells the Confidential Information and the exclusive right to
its use to Charlesworth in consideration of the payment by Charlesworth to
Odyssey in the sum of £6,500,000 (six million, five hundred thousand pounds
sterling), payable as to:

(i) £485,000, by wire transfer on the execution of this Agreement;

(ii) The balance of £ 6,015,000 (six million, and fifteen thousand pounds) shall
be paid to Odyssey at the rate of 40.44% of the Net Proceeds, if any, of the
sale or other realisation of the Enigma Cargo and Artefacts, pari passu with
payments made from Net Proceeds in accordance with the search contract for the
Enigma project executed in conjunction with this Agreement, until paid in full.

The Net Proceeds is the amount received from sales less payment for the actual
recovery and subsequent storage, security, cleaning, cataloguing, other
marketing and sale costs and other associated costs (the “Recovery Costs”). The
Recovery Costs will be recouped by the party that paid them from 100% of the
first proceeds arising from the sale or other realisation of the Enigma Cargo
and Artefacts.

(iii) After payment in full of the amount stated in 1.1(i) and (ii), Odyssey
shall receive 15% of Net Proceeds of the sale or other realisation of the Enigma
Cargo and Artefacts for as long as there are proceeds from the Enigma project.

 

1.2 Charlesworth hereby grants to Odyssey, a pre-emption right over the
Confidential Information, giving Odyssey the preferential right to repurchase
the Confidential Information at a price equal to any offer of purchase from an
independent party acting at arms’ length.

 

1.3 Charlesworth undertakes to commence the Search within a period of 6 months
from the date of this Agreement. In the event that this does not take place
within the period of one year from the date of this Agreement, Charlesworth
shall be deemed to have failed in its undertaking (see 1.4 below). In the event
that the Search is undertaken and proves unsuccessful, i.e., the wreck is not
found, Charlesworth agrees that it will organise and undertake a further search
for the Enigma Wreck within six months of the date on which the previous Search
terminates. If such search proves unsuccessful, Charlesworth agrees to organise
yet another search for the Enigma Wreck within six months of the termination of
that search and so on. At any time that Charlesworth has failed to conduct a
Search under this Agreement for a period of six months from the termination of
the last Search, and the Enigma Wreck has not been found, Charlesworth will be
deemed to have failed in its undertaking.

 

1.4

In the event that Charlesworth fails in this undertaking, Charlesworth agrees to
return forthwith the Confidential Information, together with any copies thereof,
to Odyssey



--------------------------------------------------------------------------------

 

on the date on which Charlesworth will have failed in its undertaking and will
not require any payment from Odyssey for return of the Confidential Information.
In the event that the Enigma Wreck is found, whether or not it is deemed
commercial to recover, Charlesworth shall retain all rights to the Confidential
Information.

In the event that the Confidential Information is returned to Odyssey, other
than by the failure of Charlesworth to undertake any Search, Odyssey agrees that
it will not, directly or indirectly undertake, participate in or organise any
further Search for the Enigma for a period of 5 years. In the event Charlesworth
fails in its undertaking, Charlesworth and any entity to which the Confidential
Information is transferred in accordance with this Agreement, agrees that it
will not, directly or indirectly undertake, participate in or organise any
further Search for the Enigma for a period of 5 years.

 

2 Limitations on Sale

 

2.1 Charlesworth may not further sell the Research File or any of the
Confidential Information to a third party without the written consent of
Odyssey. Charlesworth may sell the Confidential Information to Enigma Research
Limited (“ERL”) provided that ERL, Nimrod and the Partnership (see below) shall
be bound with Charlesworth by all the provisions of this Agreement. It is
further agreed that ERL may then contribute the Confidential Information to the
Enigma Marine Search LLP (“the Partnership”), a partnership between ERL and
Nimrod Marine Limited (“Nimrod”), as capital, provided that this is to enable
the Partnership to contract with Charlesworth to undertake the search for the
Enigma Wreck.

 

2.2 In the event of a sale by Charlesworth to ERL or any other party,
Charlesworth shall retain a pre-emption right over the Confidential Information
on the same terms as provided in clause 1.2 and 1.3 above and it hereby
undertakes to exercise such pre-emption right in a timely way at the request of
Odyssey who thereby remains bound to exercise their pre-emption right provided
in clause 1.2 above at the same price as is payable under the Charlesworth
pre-emption right. In the event that such pre-emption right is exercised, the
amount in 1.1(ii) shall become immediately payable to Odyssey.

 

2.3 In the event of a sale by Charlesworth, the purchaser, and any subsequent
purchaser, shall be bound by the terms of this agreement and assume all the
rights and obligations of Charlesworth contained herein, including the
provisions of clause 1.3 above.

 

3. Warranties, Indemnities and Covenants

 

3.1 Odyssey warrants that it is the exclusive owner of the Confidential
Information (except for that which is in the public domain) and has the right
and authority to enter into this agreement.

 

3.2

Odyssey covenants with Charlesworth that it will not use the Confidential
Information or any part thereof during the currency of this agreement for the
purpose of assisting



--------------------------------------------------------------------------------

 

another party, other than Charlesworth or, OVH or any assignee of OVH.
Charlesworth shall procure that no assignment shall be made in relation to the
search for the Enigma Wreck without the prior written consent of Odyssey in the
search for the Enigma Wreck referred to in “Whereas” clause a above other than
as referenced in clause 2.1 above. Such consent shall not be unreasonably
withheld.

 

3.3 Odyssey agrees that, in the event that it should use the Confidential
Information, or any part thereof, for purposes referred to in clause 4.2 above,
which result in the discovery and recovery of the Enigma Wreck and its cargo, it
will secure and deliver to Charlesworth 50% of the net profits arising from such
recovery, in full and final satisfaction of any and all claims against Odyssey
under this or any related Agreements.

 

4. Confidentiality

 

4.1 Until such time as the wreck has been salvaged and all debts repaid under
the Enigma agreements, Charlesworth agrees:

 

4.1.1 to treat the Confidential Information as strictly private and confidential
and agrees to take all reasonable precautions to maintain the status as such;

 

4.1.2 not to disclose or make available any part of the Confidential Information
to any third party without the written consent of Odyssey other than by ERL or
Nimrod through the provision of the Information Memoranda prepared by ERL and
Nimrod to interested investors; and

 

4.1.3 not to make commercial use of the Confidential information other than in
conjunction with Odyssey.

 

5. Counterparts

 

5.1 This Agreement may be executed in separate counterparts by the Parties, and
each counterpart shall when executed and delivered be an original document, but
all counterparts shall together constitute one and the same instrument.

 

5.2 The Sale contemplated by this Agreement shall occur at such time as this
document is executed by the respective parties and the amount specified in
1.1(i) due on contract is disbursed to Odyssey. Odyssey shall ship the Research
File to Charlesworth by Federal Express delivery within two business days
thereafter

 

6. Governing Law

 

6.1 This agreement and all matters arising therefrom shall be governed by and
construed in accordance with the laws of England and the parties submit to the
exclusive jurisdiction of the English courts.



--------------------------------------------------------------------------------

Signed by the Parties this day and year first above written:

 

Signed by:         

 

     )     On behalf of Odyssey      )    

/s/ Greg Stemm

Marine Exploration Inc      )    

Greg Stemm - CFO

Signed by:         

 

     )     On behalf of Charlesworth      )    

/s/ N. Harris

Marine Limited      )     N. Harris - Director